Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 16 May 2022 have been fully considered and are persuasive.  The restriction requirement has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0111160) in view of Li et al. (US 2020/0099478).
Regarding claim 1, Chen discloses a method performed by a user equipment (UE) in a wireless communication system (figs. 1, 7 and 13-15), the method comprising: determining a symbol mapping associated with uplink control information (UCI) on a physical uplink shared channel (PUSCH) (fig. 5B, items 526-528; steps 715-720 and 1315; paras. 88-89, 97, 102 and 139-140; note: UE receiving subframe configuration information and determining a subframe configuration for the UCI and PUSCH); and transmitting, to a base station, the PUSCH scheduled according to a configured grant based on the symbol mapping (para. 53, third sentence; paras. 66-67, each first three sentences; para. 70, last sentence; para. 98, first two sentences; note: UL grant indicates the subframe structure for at least the UCI and PUSCH including their starting symbols), 
However, Chen does not disclose wherein the UCI includes information for PUSCH demodulation. Li discloses this feature (para. 106, especially second and penultimate sentences; note: G-UCI used to demodulate the PUSCH where the G-UCI includes a HARQ process number, NDI, etc.). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have UCI include information for PUSCH demodulation in the invention of Chen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing indications for formats of transmitted uplink data for decoding the uplink data as is known in the art (Li, para. 106; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 4, these limitations are rejected on the same grounds as claim 1 above where para. 106 of Li teaches the information for PUSCH demodulation includes at least one of a new data indicator (NDI), a redundancy version (RV), or an HARQ process identifier (ID). 
Regarding claims 5 and 8, these limitations are rejected on the same grounds as claims 1 and 4 above, respectively. The method of claim 1 is reciprocally performed by a base station for receiving the PUSCH and UCI, and decoding the PUSCH as claimed (Chen, figs. 1, 5B, 7 and 13-15, and paras. 88-89, 97, 102 and 139-140; Li, para. 106).
Regarding claims 9 and 12, these limitations are rejected on the same grounds as claims 1 and 4 above. In addition, Chen teaches the UE comprises a transceiver and a controller (figs. 8-11, and paras. 103 and 125-127; note: processor) configured to perform the method of claim 1.
Regarding claim 13, these limitations are rejected on the same grounds as claim 5 above. In addition, Chen teaches the base station comprises a transceiver and a controller (figs. 8-10 and 12, and paras. 103 and 132; note: processor) configured to perform the method of claim 5.

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Li  as applied to claim 1, 5, 9 or 13 above, and further in view of Davydov et al. (US 20190069322).
Regarding claim 2, Chen in view of Li does not teach and make obvious the method of claim 1, wherein determining the symbol mapping comprises: determining a first symbol for the information for PUSCH demodulation associated with a symbol that does not include a demodulation reference signal (DMRS) after a first set of consecutive symbols carrying the DMRS. However, Davydov discloses a first symbol of a PUSCH which is after DMRS symbols (fig. 2B, top-right illustration; para. 159). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining the symbol mapping comprises: determining a first symbol for the information for PUSCH demodulation associated with a symbol that does not include a demodulation reference signal (DMRS) after a first set of consecutive symbols carrying the DMRS in the invention of Chen in view of Li. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing subframe structure signaling which indicates one of various structures, the indicated structure having a PUSCH after DMRS symbols (Davydov, fig. 2B and paras. 62 and 159; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). 
Regarding claims 6, 10 and 14, these limitations are rejected on the same grounds as claim 2 above.

Allowable Subject Matter
Claims 3, 7, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al. (US 2019/0029046) discloses UCI as an ACK and CSI (paras. 18, 70 and 86; figs. 12-13). Akkarakaran et al. (US 2018/0302895) discloses offsets for UCIs (paras. 96, last sentence; para. 157; figs. 11 and 17-18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462